J-S23031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LOUISE A. CARAFA                         :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 FRANK N. CARAFA                          :
                                          :
                    Appellant             :   No. 2264 EDA 2017

                   Appeal from the Decree June 27, 2017
  In the Court of Common Pleas of Delaware County Domestic Relations at
                            No(s): 2009-015174


BEFORE:     SHOGAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                          FILED MAY 17, 2018

      Frank N. Carafa (“Husband”) appeals from the divorce decree entered

on June 27, 2017 by the Court of Common Pleas of Delaware County, related

to the dissolution of his marriage to Louise A. Carafa (“Wife”). The trial court

entered the final decree following an order resolving the parties’ economic

claims. For the following reasons, we dismiss Husband’s appeal.

      Husband and Wife were married on October 5, 1974; after thirty-five

years of marriage, the parties separated on November 6, 2009. The parties

have two adult children. On November 19, 2009, Wife filed a complaint in

divorce, seeking, inter alia, the equitable distribution of the parties’ marital

property.   The litigation continued for nearly seven years, during which

Husband had retained at least thirteen attorneys, nearly all of whom filed

separate petitions to withdraw their representation.



____________________________________
* Former Justice specially assigned to the Superior Court.
J-S23031-18



       On September 20-22, 2016, the trial court held hearings on the parties’

economic claims. At that time, Wife was fifty-nine years old and worked as a

preschool teacher’s assistant. Husband was sixty-two years old, worked as a

court crier for the Montgomery County Court of Common Pleas, and received

pension benefits from the Borough of Narberth and the Lower Merion Township

Police Department. The Borough of Narberth pension provides lifetime health

benefits, which Wife would no longer be eligible to receive after divorce.

       On November 16, 2016, the trial court entered an equitable distribution

order, dividing Husband’s pensions equally between the parties as well as

valuing and distributing the parties’ property. The trial court subsequently

entered a final divorce decree on June 27, 2017 and Husband filed a notice of

appeal on July 14, 2017.1

       By order entered July 25, 2017, the trial court directed Husband to file

a concise statement pursuant to Pa.R.A.P. 1925(b).            Husband’s timely

statement contained forty-six issues for appellate review. The trial court filed

a responsive opinion on September 11, 2017, refusing to address the merits

of Appellant’s claims as it found that Husband’s Rule 1925(b) statement was

“not only inordinately voluminous[, but] its substance [was] just short of

incomprehensible.” Trial Court Opinion (T.C.O.), 9/11/17, at 2.

____________________________________________


1 A pre-divorce decree distributing marital property is interlocutory; once a
final divorce decree is entered, the decree of equitable distribution is ripe for
appellate review. Campbell v. Campbell, 516 A.2d 363, 366 (Pa.Super.
1986).


                                           -2-
J-S23031-18



      We agree with the trial court’s assessment that Appellant failed to file a

concise and coherent 1925(b) statement to allow the court to identify and

address the issues raised on appeal. Specifically, Rule 1925(b) requires that:

      (i) The Statement shall set forth only those rulings or errors that
      the appellant intends to challenge.

      (ii) The Statement shall concisely identify each ruling or error that
      the appellant intends to challenge with sufficient detail to identify
      all pertinent issues for the judge. The judge shall not require the
      citation to authorities; however, appellant may choose to include
      pertinent authorities in the Statement.
      ***
      (iii) The Statement should not be redundant or provide lengthy
      explanations as to any error. Where non-redundant, non-frivolous
      issues are set forth in an appropriately concise manner, the
      number of errors raised will not alone be grounds for finding
      waiver.

Pa.R.A.P. 1925(b)(i), (ii), (iv).

      Pennsylvania Courts have repeatedly held that an appellant waives all

matters for review where he identifies an outrageous number of issues in the

concise statement.     See Jones v. Jones, 878 A.2d 86 (Pa.Super. 2005)

(holding seven page, twenty-nine issue statement resulted in waiver); Kanter

v. Epstein, 866 A.2d 394 (Pa.Super. 2004) (finding fifteen page, fifty-five

issue statement resulted in waiver). However, “the number of issues raised

in a Rule 1925(b) statement does not, without more, provide a basis upon

which to deny appellate review where an appeal otherwise complies with the

mandates of appellate practice.”    Mahonski v. Engel, 145 A.3d 175, 181

(Pa.Super. 2016) (quotation marks and quotation omitted).              We have

recognized that the complexity of the matter under review is a consideration


                                      -3-
J-S23031-18



for courts to make prior to finding waiver based on the sheer volume of the

concise statement. Id.

      Moreover, this Court has held:

             Rule 1925 is intended to aid [lower court] judges in
      identifying and focusing upon those issues which the parties plan
      to raise on appeal. Rule 1925 is thus a crucial component of the
      appellate process. When a court has to guess what issues an
      appellant is appealing, that is not enough for meaningful review.
      When an appellant fails adequately to identify in a concise manner
      the issues sought to be pursued on appeal, the [lower] court is
      impeded in its preparation of a legal analysis which is pertinent to
      those issues. In other words, a concise statement which is too
      vague to allow the court to identify the issues raised on appeal is
      the functional equivalent of no concise statement at all.

Commonwealth v. Ray, 134 A.3d 1109, 1114 (Pa.Super. 2016) (quotation

omitted).

      Accordingly, this Court has concluded that the submission of a Rule

1925(b) statement which is so redundant, vague, incoherent, or confusing as

to prevent the lower court from engaging in a meaningful analysis results in

waiver of all claims presented. Mahonski, supra (finding waiver of all claims

where statement was overly vague, redundant, and contained multiple sub-

issues); Ray, supra (finding waiver of all claims where the appellant failed to

identify his claims in an adequate and concise manner).

      In this case, the trial court found that Appellant failed to comply with

the requirements of Rule 1925 in submitting a six-page statement listing forty-

six issues, which the trial court characterized as repetitive, vague, and

frivolous.   In deeming the statement to be repetitive, the trial court noted



                                       -4-
J-S23031-18



that the statement appears to claim that each and every one of the trial court’s

findings of fact was made in error.

      In addition, the trial court found Appellant’s appeal raised disingenuous

and vague issues, pointing to Appellant’s assertion that he was denied “the

opportunity to testify, answer questions, and/or explain himself throughout

the Equitable Distribution Trial.” 1925(b) statement, at ¶ 46. The trial court

indicated that it had afforded Appellant every leeway throughout trial to

present evidence and consult with his counsel, who was the 13th or 14th

attorney Appellant had retained through the duration of the litigation process.

      Moreover, the trial court emphasized Appellant raised frivolous claims,

highlighting Appellant’s claim that the trial court failed to give appropriate

weight to alleged medical testimony that he is unable to work. However, the

trial court indicated that Appellant did not present any such medical testimony

to support his allegations and noted that it was undisputed that Appellant was

employed full-time at the time of the equitable distribution hearings.

      Upon reviewing the record, we agree with the trial court’s conclusion

that Appellant failed to submit a proper Rule 1925(b) statement and “impeded

the trial court’s ability to prepare an opinion addressing the issues that

[Appellant] sought to raise before this Court, thereby frustrating the Court’s

ability to engage in a meaningful and effective appellate review process.”

T.C.O. at 3 (quoting Kanter, 866 A.2d at 401).

      For the foregoing reason, we affirm.

      Order affirmed.

                                      -5-
J-S23031-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/17/18




                          -6-